Case 2:19-bk-21271-SK   Doc 1 Filed 09/24/19 Entered 09/24/19 12:29:12   Desc
                        Main Document     Page 1 of 11




           Ed Vallejo
Case 2:19-bk-21271-SK   Doc 1 Filed 09/24/19 Entered 09/24/19 12:29:12   Desc
                        Main Document     Page 2 of 11
Case 2:19-bk-21271-SK   Doc 1 Filed 09/24/19 Entered 09/24/19 12:29:12   Desc
                        Main Document     Page 3 of 11
Case 2:19-bk-21271-SK   Doc 1 Filed 09/24/19 Entered 09/24/19 12:29:12   Desc
                        Main Document     Page 4 of 11
Case 2:19-bk-21271-SK   Doc 1 Filed 09/24/19 Entered 09/24/19 12:29:12   Desc
                        Main Document     Page 5 of 11
Case 2:19-bk-21271-SK   Doc 1 Filed 09/24/19 Entered 09/24/19 12:29:12   Desc
                        Main Document     Page 6 of 11
Case 2:19-bk-21271-SK   Doc 1 Filed 09/24/19 Entered 09/24/19 12:29:12   Desc
                        Main Document     Page 7 of 11
Case 2:19-bk-21271-SK   Doc 1 Filed 09/24/19 Entered 09/24/19 12:29:12   Desc
                        Main Document     Page 8 of 11
Case 2:19-bk-21271-SK   Doc 1 Filed 09/24/19 Entered 09/24/19 12:29:12   Desc
                        Main Document     Page 9 of 11
Case 2:19-bk-21271-SK   Doc 1 Filed 09/24/19 Entered 09/24/19 12:29:12   Desc
                        Main Document    Page 10 of 11
    Case 2:19-bk-21271-SK   Doc 1 Filed 09/24/19 Entered 09/24/19 12:29:12   Desc
                            Main Document    Page 11 of 11

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Eduardo Enrique Vallejo
                       508 North California Street
                       Burbank, CA 91505


                       Matthew D. Resnik
                       RESNIK HAYES MORADI, LLP.
                       510 W. 6th Street
                       Ste 1220
                       Los Angeles, CA 90014


                       800 Loanmart
                       15400 Sherman Way Ste 17
                       Van Nuys, CA 91406


                       Franchise Tax Board
                       Attn: Bankruptcy Unit
                       P.O. Box 2952
                       Sacramento, CA 95812-2952


                       Internal Revenue Service
                       P.O. Box 7346
                       Philadelphia, PA 19101-7346


                       Net Credit
                       175 W Jackson Blvd
                       Chicago, IL 60604


                       Sheryl D. Noel, Esq.
                       Coleman & Horowitt, LLP
                       c/o Wheels Financial Group,LLC
                       499 W. Shaw Ave., Ste. 116
                       Fresno, CA 93704
